EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eli Mazour on 5/16/2022.

The application has been amended as follows: 

Claim 1:	A method comprising:
acquiring an image of a ground engaging tool attached to a work tool;
evaluating the acquired image of the ground engaging tool using an algorithm that compares the acquired image of the ground engaging tool to one or more existing
images to determine an amount of wear of the ground engaging tool or an absence of the ground engaging tool;
grading a quality of the acquired image of the ground engaging tool;
determining that the quality of the acquired image of the ground engaging tool is poor;
improving a resolution of the acquired image based on determining that the quality of the acquired image of the ground engaging tool is poor; and

using machine learning to determine at least one of a bare shape of the work tool, a shape of the work tool with new ground engaging tools attached to the work tool, a shape of a worn work tool necessitating maintenance, or a shape of a worn ground engaging tool necessitating maintenance.

b.	Claim 3:	The method of claim 1, further comprising :
performing at least one of: 
increasing a view area of the acquired image, 
decreasing the view area of the acquired image, or 
shifting the view area of the acquired image.

c.	Claim 10:	A system comprising:
a memory; and
	one or more processors configured to:
	acquire an image of a ground engaging tool installed on a work tool;
evaluate the acquired image of the ground engaging tool using an algorithm that compares the acquired image of the ground engaging tool to one or more existing images to determine an amount of damage of the ground engaging tool, an amount of wear of the ground engaging tool, or an absence of the ground engaging tool;
grade a quality of the acquired image of the ground engaging tool;
determine that the quality of the acquired image of the ground engaging tool is poor;
improve a resolution of the acquired image based on determining that the quality of the acquired image of the ground engaging tool is poor; and
use machine learning to determine at least one of a bare shape of the work tool, a shape of the work tool with new ground engaging tools attached to the work tool, a shape of a worn work tool necessitating maintenance, or a shape of a worn ground engaging tool necessitating maintenance.

d.	Claim 11:	The system of claim 10, wherein the one or more processors are further configured to: 
perform, based on determining that the quality of the acquired image of the ground engaging tool is poor, at least one of: 
improving a filter size, 
increasing a view area of the acquired image, 
decreasing the view area of the acquired image, or 
shifting the view area of the acquired image


e.	Claim 18:	A non-transitory computer readable medium, comprising:
one or more instructions that, when executed by a processor, cause the processor to:
acquire an image of a ground engaging tool attached to a work tool;
evaluate the acquired image of the ground engaging tool using an algorithm that compares the acquired image of the ground engaging tool to one or more existing images to determine an amount of wear of the ground engaging tool or an absence of the ground engaging tool;
grade a quality of the acquired image of the ground engaging tool;
determine that the quality of the acquired image of the ground engaging tool is poor;
improve a resolution of the acquired image based on determining that the quality of the acquired image of the ground engaging tool is poor; and
use machine learning to determine at least one of a bare shape of the work tool, a shape of the work tool with new ground engaging tools attached to the work tool, a shape of a worn work tool necessitating maintenance, or a shape of a worn ground engaging tool necessitating maintenance.

f.	Claim 19:	The non-transitory computer readable medium of claim 18, wherein the one or more instructions further cause the processor to: 
perform, based on determining that the quality of the acquired image of the ground engaging tool is poor, at least one of: 
increasing a view area of the acquired image, 
decreasing the view area of the acquired image, or 
shifting the view area of the acquired image.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The allowable subject matter in claims 1, 10, and 18 pertains to determining that the quality of the acquired image of the ground engaging tool is poor; improving a resolution of the acquired image based on determining that the quality of the acquired image of the ground engaging tool is poor; and using machine learning to determine at least one of a bare shape of the work tool, a shape of the work tool with new ground engaging tools attached to the work tool, a shape of a worn work tool necessitating maintenance, or a shape of a worn ground engaging tool necessitating maintenance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663